             Case 5:20-cv-05799-LHK Document 448 Filed 01/12/21 Page 1 of 2




     JEFFREY BOSSERT CLARK
1
     Acting Assistant Attorney General
2    JOHN V. COGHLAN
     Deputy Assistant Attorney General
3    AUGUST E. FLENTJE
     Special Counsel to the Assistant Attorney General
4
     ALEXANDER K. HAAS
5    Branch Director
     DIANE KELLEHER
6    BRAD P. ROSENBERG
7
     Assistant Branch Directors
     ELLIOTT M. DAVIS
8    STEPHEN EHRLICH
     JOHN J. ROBINSON
9    ALEXANDER V. SVERDLOV
10   M. ANDREW ZEE
     Trial Attorneys
11   U.S. Department of Justice
     Civil Division, Federal Programs Branch
12   1100 L Street, NW
13   Washington, D.C. 20005
     Telephone: (202) 305-0550
14
     Attorneys for Defendants
15

16

17                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF CALIFORNIA
18
                                   SAN JOSE DIVISION
19

20    NATIONAL URBAN LEAGUE, et al.,                     Case No. 5:20-cv-05799-LHK
21
                     Plaintiffs,                         DEFENDANTS’ RESPONSE TO CASE
22                                                       MANAGEMENT ORDER, ECF No. 444
              v.
23
      WILBUR L. ROSS, JR., et al.,
24

25                   Defendants.
26

27

28


     DEFENDANTS’ RESPONSE TO
     CASE MANAGEMENT ORDER, ECF No. 444
     Case No. 5:20-cv-05799-LHK
              Case 5:20-cv-05799-LHK Document 448 Filed 01/12/21 Page 2 of 2




1           In response to the Court’s January 11, 2021 Case Management Order, which required
2    Defendants to provide “a declaration identifying all the dates of their document collections and
3    identifying the custodians from whom documents were collected for each of these collections” as
4    well as “a declaration stating that there are no further documents of Census Bureau Chief Operating
5    Officer Enrique Lamas that need to be produced and explaining how and when Chief Operating
6    Officer Lamas’ documents were collected,” ECF 444 at 2, Defendants submit the attached
7    Declarations of Megan Heller and Diane Kelleher.
8
     DATED: January 12, 2021                              Respectfully submitted,
9
                                                          JEFFREY BOSSERT CLARK
10                                                        Acting Assistant Attorney General
11                                                        JOHN V. COGHLAN
12                                                        Deputy Assistant Attorney General

13                                                        AUGUST E. FLENTJE
                                                          Special Counsel to the Assistant Attorney
14
                                                          General
15
                                                          ALEXANDER K. HAAS
16                                                        Branch Director
17
                                                          DIANE KELLEHER
18                                                        BRAD P. ROSENBERG
                                                          Assistant Branch Directors
19
                                                          /s/ M. Andrew Zee
20
                                                          ELLIOTT M. DAVIS
21                                                        STEPHEN EHRLICH
                                                          JOHN J. ROBINSON
22                                                        ALEXANDER V. SVERDLOV
23
                                                          M. ANDREW ZEE
                                                          Trial Attorneys
24                                                        U.S. Department of Justice
                                                          Civil Division, Federal Programs Branch
25                                                        1100 L Street, NW
26                                                        Washington, D.C. 20005
                                                          Telephone: (202) 305-0550
27
                                                          Attorneys for Defendants
28
     DEFENDANTS’ RESPONSE TO
     CASE MANAGEMENT ORDER, ECF No. 444
     Case No. 5:20-cv-05799-LHK


                                                     1
